Title: To Thomas Jefferson from James B. Heard, [on or before 6 February 1802]
From: Heard, James B.
To: Jefferson, Thomas


          
            [on or before 6 Feb. 1802]
          
          The Petition of James Brooke Heard, respectfully sheweth,
          That he hath been presented by the Grand Jury of Washington County, in the District of Columbia, for retailing Spirituous Liquors without Licence, and upon a submission to the Court of the said District was fined according to Law, but hopes upon a representation of facts to your Excellency, that you will remit the said fine.
          Your Petitioner had soon after the organisation of the Government of the District, applied to the Clerk of the County of Washington for a permit to retail Spirituous Liquors untill the meeting of the Court, and then applied for a Licence to the said Court which was granted!—
          That when your Petitioner applied for the same, it was with a view to Keep an Ordinary; your petitioner not being advised that it was necessary to speak to the Court upon the Occasion, confined his application To the Clerk, as had been heretofore customary, who gave him a Licence to retail spirituous Liquors, which Licence intended to restrict the Sale of any quantity below a pint
          Your Petitioner at the period of his application was prepared to pay the customary price of an Ordinary Licence, and was surprised at its not being demanded, but expected that under the new regulation it would be collected by a proper Officer—
          Altho’ ignorant of his restriction, Your petitioner had in one solitary instance only, disposed of a less quantity than a pint, Knowing that he had done so, he submitted his Case to the Court, who were bound to fine your petitioner as the Law directs and leave the remittance thereof to the proper Authority—
          Your petitioner therefore prays your Excellency will remit the fine so innocently and unintentionally incurred,
          And your petitioner as in duty bound shall ever pray
          
            James B Heard
          
        